DISMISSED and Opinion Filed September 1, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01449-CV

  DOUGLAS HUNDERMAN AND DOROTHY HUNDERMAN, Appellants
                         V.
        NATIONSTAR MORTGAGE, LLC, ET AL, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-09043

                         MEMORANDUM OPINION
                     Before Justices Myers, Nowell, and Evans
                             Opinion by Justice Evans
      Appellants’ brief in this case is overdue. On appellants’ motions, we twice

extended the deadline for filing appellant’s brief. By order dated June 4, 2020, we

informed appellants their brief was overdue and directed appellants to file their brief

no later than June 25, 2020. We cautioned appellant that failure to file their brief by

that time would result in the dismissal of this appeal without further notice. To date,

appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE


191449F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DOUGLAS HUNDERMAN AND                        On Appeal from the 101st Judicial
DOROTHY HUNDERMAN,                           District Court, Dallas County, Texas
Appellants                                   Trial Court Cause No. DC-19-09043.
                                             Opinion delivered by Justice Evans.
No. 05-19-01449-CV          V.               Justices Myers and Nowell
                                             participating.
NATIONSTAR MORTGAGE, LLC,
ET AL, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellees NATIONSTAR MORTGAGE, LLC,
WILMINGTON TRUST, N.A., AND BANK OF AMERICA, N.A. recover their
costs of this appeal from appellants DOUGLAS HUNDERMAN AND
DOROTHY HUNDERMAN.


Judgment entered September 1, 2020




                                       –3–